        Case 2:19-cv-01643-HB Document 86 Filed 10/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRIS JUDAY, et al.                    :             CIVIL ACTION
                                       :
            v.                         :
                                       :
MARK T. SADAKA, et al.                 :             NO. 19-1643


                                   ORDER

           AND NOW, this      29th     day of October, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

  (1)   The motion of defendants Marc J. Bern & Partners LLP,

        formerly known as Bern Cappelli LLP, Joseph J. Cappelli,

        Esquire, and Thomas J. Joyce, III, Esquire (“the Bern

        defendants”) for summary judgment (Doc. #75) is GRANTED

        in their favor, and against plaintiffs Chris and Pat

        Juday (“the Judays”);

  (2)   The motion of the Judays to defer judgment or dismiss the

        motion of the Bern defendants for summary judgment (Doc

        #79) is DENIED.

                                           BY THE COURT:


                                           /s/ Harvey Bartle III
                                           _________________
                                                                       J.
